 

 

Exhibit 10.14

 

PROMISSORY NOTE

 

$100,000.00

 

Gilbert, Arizona

 

October 29, 2020

 

For value received, RIVULET MEDIA, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of DAN CROSSER (the “Lender”), the
principal amount of ONE HUNDRED THOUSAND AND NO/100THS DOLLARS ($100,000.00)
pursuant the terms of this Promissory Note (the “Note”), with interest thereon
as provided below.

 

1.       Interest. Interest on the outstanding principal balance of this Note
shall accrue, and shall be calculated, at the rate of ten percent (10%) per
annum (the “Interest Rate”) from the date of this Note until paid in full.
Interest shall be computed on the basis of actual days elapsed and a 365-day
year and shall be payable in arrears.

  

2.       Security; Payments. This Note shall be unsecured. This Note shall be
payable in one (1) final balloon payment of all unpaid principal and accrued but
unpaid interest on the date that is six (6) months after the date of the
execution of this Note (the “Maturity Date”). The time period from the date of
this Note through and including the satisfaction of all obligations under this
Note is hereinafter referred to as the “Loan Term”. All payments against this
Note shall be payable without setoff, deduction or demand and shall be made in
lawful money of the United States of America at 225 12TH Street, Manhattan
Beach, CA 90266, or at such other place as Lender may from time to time
designate in writing.

 

3.       Application of Payments. Payments made under this Note shall be applied
first to late charges, second to collection costs, third to accrued and unpaid
interest and fourth to principal hereunder. Notwithstanding the foregoing, any
payments received after the occurrence of and during the continuance of an Event
of Default (as defined below) shall be applied in such manner as Lender may
determine.

 

4.       Default Rate. At Lender’s option and without prior notice, upon the
occurrence of an Event of Default (as defined below) or at any time during the
pendency of any Event of Default under this Note or any related loan documents,
Lender may impose a default rate of interest (the “Default Rate”) equal to the
lesser of (a) eighteen percent per annum (18%); and (b) the highest rate
permitted under applicable law. The Default Rate shall remain in effect until
the default has been cured and that fact has been communicated to and confirmed
by Lender. Lender’s imposition of the Default Rate shall not constitute an
election of remedies or otherwise limit Lender’s rights concerning other
remedies available to Lender as a result of the occurrence of an Event of
Default. In the event of a conflict between the provisions of this paragraph and
any other provision of the Note or any related agreement, the provisions of this
paragraph shall control. If a default rate is prohibited by applicable law, then
the pre-default rate shall continue to apply after default or maturity.

 

5.       Late Charge. If any installment of principal or interest due or
becoming due pursuant to this Note is not received in full within ten (10) days
after the due date therefor, then Lender may, at its option, assess and collect,
and Borrower shall pay, a late charge equal to five percent (5%) of the past due
sum. It is agreed that this “late charge” is reasonable in amount and is based
upon the desire of Borrower and Lender to agree in advance on an amount to
reimburse Lender for the anticipated expense it will incur as a result of any
amount not being paid when due under this Note.

 

6.       Prepayments. The Borrower may at its sole discretion have the privilege
of prepaying this Note, in whole or in part, at any time without premium or
penalty. Borrower shall provide Lender with written notice of Borrower’s intent
to prepay in full of this Note at least five (5) business days prior to delivery
of such prepayment in full to Lender. Any partial prepayment of this Note by
Borrower shall have the effect of reducing the amount of the final balloon
payment due hereunder but shall not delay the next scheduled payment due under
this Note or reduce the next scheduled payment under this Note (except to the
extent the principal amount hereunder has been reduced and thereby the amount of
accrued but unpaid interest is also reduced)

 

 

7.       Events of Default.

 

 (a) Events of Default. Any one or more of the following shall constitute an
“Event of Default”:

 

 (i) Any failure to pay any principal or interest under this Note when the same
shall become due and payable and such failure continues for five (5) days after
written notice thereof to Borrower, or the failure to pay any other sum due
under this Note when the same shall become due and payable and such failure
continues for five (5) days after written notice thereof to Borrower. No notice,
however, shall be required after maturity of this Note.

 

(ii)       Any failure or neglect to perform or observe any of the covenants,
conditions or provisions of this Note, (other than a failure or neglect
described in one or more of the other provisions of this Section 8(a)) and such
failure or neglect continues unremedied for a period of thirty (30) days after
written notice thereof to Borrower.

 

(iii)       Any warranty, representation or statement contained in this Note, or
made or furnished to Lender by or on behalf of Borrower, that shall be or shall
prove to have been false when made or furnished.

 

(iv)       The filing by Borrower (or against Borrower to which Borrower
acquiesces or that is not dismissed within 45 days after the filing thereof) of
any proceeding under the federal bankruptcy laws now or hereafter existing or
any other similar statute now or hereafter in effect; the entry of an order for
relief under such laws with respect to Borrower; or the appointment of a
receiver, trustee, custodian or conservator of all or any part of the assets of
any Borrower.

 

(v)       The insolvency of Borrower; or the execution by Borrower of an
assignment for the benefit of creditors; or the convening by Borrower of a
meeting of its creditors, or any class thereof, for purposes of effecting a
moratorium upon or extension or composition of its debts; or the failure of
Borrower to pay its debts as they mature; or if Borrower is generally not paying
its debts as they mature.

 

(vi)       The admission in writing by Borrower that it is unable to pay its
debts as they mature or that it is generally not paying its debts as they
mature.

 

(vii)       The liquidation, termination or dissolution of Borrower.

 

(b)       Acceleration. If an Event of Default shall occur, at the election of
Lender, the full amount of this Note shall become immediately due and payable
without notice or demand.

 

(c)       Non-Exclusive Remedies. Upon the occurrence at any time of any Event
of Default under this Note, without notice, demand or cure rights, except as
specifically provided in this Note, Lender may exercise any right or remedy
provided in this Note. During the existence of any such Event of Default, Lender
may apply payments received against this Note (or under any instrument securing,
evidencing, or relating to the indebtedness evidenced by this Note) as Lender
may determine. After any Event of Default unless and until such Event of Default
is cured satisfactorily to Lender in Lender’s sole discretion, Lender shall have
the right, at its option and without any obligation, to exercise any remedy
available to Lender under any applicable law. All of Lender’s rights and
remedies under this Note shall be cumulative and not alternative or exclusive,
and may be exercised by Lender at such time or times and in such order of
preference as Lender in its sole discretion may determine.

 

8.       Waiver. No delay or omission on the part of Lender in exercising any
right or remedy hereunder shall operate as a waiver of such right or remedy or
of any other right or remedy under this Note. A waiver on one occasion shall not
be construed as a bar to or waiver of any such right and/or remedy on any future
occasion. Borrower, regardless of the time, order or place of signing, waives
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration and all other notices of every kind in connection with the
delivery, acceptance, performance or enforcement of this Note.

 

9.       Further Assurances. The parties hereto agree to do all things deemed
necessary by Lender in order to fully document the loan evidenced by this Note.
The undersigned agree to assist in the cure of any defects in the execution,
delivery or substance of this Note.

 

 

10.       Costs of Collection. Borrower agrees that if, and as often as, this
Note is placed in the hands of an attorney for collection or to defend or
enforce any of Lender’s rights hereunder or under any instrument relating to or
securing payment of this Note, Borrower shall pay Lender its reasonable
attorneys’ fees and all court costs and other expenses incurred in connection
therewith, regardless of whether a lawsuit is ever commenced or whether, if
commenced, the same proceeds to judgment or not. Such costs and expenses shall
include, without limitation, all costs, attorneys’ fees and expenses incurred by
Lender in connection with any insolvency, bankruptcy, reorganization,
arrangement or similar proceedings which in any way affects the exercise by
Lender of its rights and remedies under this Note.

 

11.       Usury. In no event whatsoever shall the amount paid, or agreed to be
paid, to Lender for the use, forbearance, or retention of the money to be loaned
hereunder (collectively, “Interest”) exceed the maximum amount permissible under
applicable law. If the performance or fulfillment of any provision hereof or of
any agreement between Borrower and Lender shall result in Interest exceeding the
limit for interest prescribed by law, then the amount of such Interest shall be
reduced to such limit. If, from any circumstance whatsoever, Lender should
receive as Interest an amount which would exceed the highest lawful rate, the
amount which would be excessive Interest shall be applied to the reduction of
the principal balance owing hereunder (or, at the option of Lender, be paid over
to Borrower) and not to the payment of Interest.

 

12.       Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Arizona, without regard to its
conflicts of laws principles.

 

13.       Successors. The term “Borrower” as used herein shall include the
original Borrower of this Note and any party who may subsequently become liable
for the payment hereof as an assumer with the consent of Lender, provided that
Lender may, at its option, consider the original Borrower of this Note alone as
Borrower unless Lender has consented in writing to the substitution of another
party as Borrower. The term “Lender” as used herein shall mean Lender, or, if
this Note is transferred, the then holder(s) of this Note.

 

14.       Invalidity. Invalidation of any of the provisions of this Note or of
any article, paragraph, sentence, clause, phrase or word herein, or the
application thereof in any given circumstance, shall not affect the validity of
the remainder of this Note.

 

15.       Time of Essence. Time is of the essence in the performance of each and
every obligation of Borrower.

 

16.       Jurisdiction; Venue. Borrower irrevocably submits to the nonexclusive
jurisdiction of any Federal court sitting in the State of Arizona and any state
court sitting in the County of Maricopa, Arizona, over any suit, action or
proceeding arising out of or relating to this Note. Borrower irrevocably waives,
to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum.

 

17.       Assignment. The obligations under this Note may not be assigned by
Borrower without the written consent of the Lender.

 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

  BORROWER   RIVULET MEDIA, INC., a Delaware corporation         By:  /s/
Michael Witherill     Michael Witherill, its President

 